DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “at least a portion of the internal and external surfaces of the length portion…is provided with one or more geometric surface features” recited in claims 4 and 9 must be shown or the features canceled from the claims. Figures 5-10 all show geometric surface features only on the external surfaces. No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “ingress point A” (see p. 5, ll. 21-22).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2020/264585 to Kovalesky et al. (hereinafter, “Kovalesky”).
Regarding claim 1, Kovalesky discloses a composite gas storage tank (pressure vessel 10, Fig. 1) comprising a composite wall (composite shell 18, Fig. 1) defining a main storage volume (hollow body 20, Fig. 1) and having a hollow conduit portion (see annotated Fig. 1, below) communicating with and extending away from the main storage volume (the hollow conduit portion extends away from and communicates with hollow body 20, see Fig. 1), the composite gas storage tank (pressure vessel 10) further comprising a hollow coupling element (boss 16, Fig. 1), wherein a length portion (annotated Fig. 1) of the hollow coupling element (boss 16) is embedded within and extends substantially parallel to the hollow conduit portion of the composite wall (length portion is embedded within composite wall 18 and extends parallel to composite wall 18, see annotated Fig. 1) and the remainder of the length of the hollow coupling element (portion of boss 16 past the length portion, see annotated Fig. 1) extends beyond the end of the hollow conduit portion remote from the main storage volume (boss portion 16 extends beyond end of hollow conduit portion furthest from hollow body 20, see Fig. 1), the hollow conduit portion (annotated Fig. 1) and the coupling element (boss 16) providing communication between the main storage volume and the exterior of the composite gas storage tank (hollow conduit portion and coupling element together provide communication between the hollow body 20 and outside the tank via bore 86, see Fig. 1).

    PNG
    media_image1.png
    631
    694
    media_image1.png
    Greyscale

Kovalesky Annotated Figure 1
Regarding claim 2, Kovalesky further discloses the hollow conduit portion (annotated Fig. 1) of the composite wall (composite shell 18) and the hollow coupling element (boss 16) are substantially cylindrical and co-axial (see Fig. 1).
Regarding claim 3, Kovalesky further discloses a filament winding (fibers 214, 216, Fig. 6; paras. [054]-[057], [060]) around the exterior of the hollow conduit portion of the composite wall (annotated Fig. 1), the winding providing a radially inwardly-directed force (fibers 214 necessarily provide a radially inwardly-directed force, as there must be sufficient force on the hollow conduit portion to prevent the filament from falling off) and extending over at least a part of the length of the hollow conduit portion (annotated Fig. 1) which is axially coincident with the hollow coupling element (see Figs. 1, 6). 
Regarding claim 4, Kovalesky further discloses at least a portion of the internal and external surfaces of the length portion (annotated Fig. 1) of the hollow coupling element (boss 16) which is embedded within the hollow conduit portion (annotated Fig. 1) of the composite wall (composite shell 18) is provided with one or more geometric surface features (annotated Fig. 1).
Regarding claim 5, Kovalesky further discloses the one or more geometric surface features (annotated Fig. 1) comprise one or more threads, barbs or curves (internal surface feature is a curve, external surface feature is barbs 186, see Fig. 1).
Regarding claim 6, Kovalesky further discloses a polymer liner (liner 14 is polymeric, see para. [041]) on the interior surface (see Fig. 1) of the composite wall (composite shell 18).
Regarding claim 7, Kovalesky further discloses the hollow conduit portion (annotated Fig. 1) of the composite wall (composite shell 18) and the hollow coupling element (boss 16) each have the form of a truncated cone (region 42 of the hollow conduit portion and portion 88’ of the hollow coupling element each have the form a truncated cone, see Fig. 1). 
Regarding claim 8, Kovalesky further discloses the hollow conduit portion (annotated Fig. 1) of the composite wall (composite shell 18) and the hollow coupling element (boss 16) are each curved (hollow conduit portion has curve adjacent the end of the hollow coupling element; hollow coupling element has curve on radially inner surface, see Fig. 1).
Regarding claim 9, Kovalesky further discloses at least a portion of the internal and external surfaces of the length portion (annotated Fig. 1) of the hollow coupling element (boss 16) which is embedded within the hollow conduit portion (annotated Fig. 1) of the composite wall (composite shell 18) is provided with one or more geometric surface features (annotated Fig. 1).
Regarding claim 10, Kovalesky further discloses the one or more geometric surface features (annotated Fig. 1) comprise one or more threads, barbs or curves (internal surface feature is a curve, external surface feature is barbs 186, see Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2005/0087536 to Caudill et al. discloses a composite gas storage tank having a main storage volume and a hollow conduit portion extending away from the main storage volume (Abstract, Fig. 2).
U.S. Pub. 2019/0152312 to Park et al. discloses a pressure vessel having a hollow conduit portion and a hollow coupling element embedded in the hollow coupling element (see Fig. 4).
U.S. Pub. 2016/0123532 to Nakamura et al. discloses a pressure vessel having a hollow conduit portion and a hollow coupling element embedded in the hollow coupling element (Fig. 2).
U.S. Pub. 2014/0263366 to Breuer et al. discloses a sealing assembly for a pressure vessel, including a hollow conduit portion and a hollow coupling element (Fig. 2).
U.S. Pat. 8,096,441 to Sato et al. discloses a pressure vessel having a hollow coupling element having a plurality of surface features and embedded in a hollow conduit portion (Fig. 2).
U.S. Pub. 2011/0284562 to Novak et al. discloses a pressure vessel sealing arrangement having a hollow coupling element embedded in a hollow conduit portion and having a truncated cone form (Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.E.P./Examiner, Art Unit 3733          

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733